Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 6, 10, 16-26 and 30-34 are pending in the application. Claims 23, 24, 30, 31, 32 and 34 are rejected. Claim 25 is allowed. Claims 1-3, 5, 6, 10, 16-22, 26 and 33 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15th, 2022 has been entered.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23, 24, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/004345 A1 by Bertram et al.
The prior art teaches 6-Methyl-5-[l,2,4]triazol-l-ylpyridin-2-ylamine on pages 19 and 20, which has the following structure:

    PNG
    media_image1.png
    147
    259
    media_image1.png
    Greyscale
.
The compound is embraced by formula (I) where n is 0, Ar is triazole, R3 is C1 alkyl and R4 and R5 are hydrogen. The compound reads on instant claims 23, 24 and 32. Regarding instant claim 30, the prior art teaches a preparation involving mixtures with water, which is a pharmaceutically acceptable vehicle.

Claim(s) 23, 24 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/095588 A1 by Atallah et al.
The prior art teaches the following compounds on pages 153, 155, 171 and 182: 

    PNG
    media_image2.png
    247
    953
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    243
    951
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    191
    946
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    194
    952
    media_image5.png
    Greyscale
.
The compounds read on formula (I) where n is 0, Ar is heteroaryl substituted by -N(R)C(O)R’ where R is hydrogen and R’ is C1 alkyl, R4 is hydrogen, R5 is either hydrogen or C1 alkoxy, and R3 is C1 alkyl or halogen. The compounds reads on instant claims 23 and 24. Regarding instant claim 30, the prior art teaches biological testing values in the table above (beginning on page 149) which would involve mixtures with water where water is a pharmaceutically acceptable vehicle.

Claim(s) 23, 24, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1518555-68-4, which entered STN on January 13th, 2014.
CAS Registry No. 1518555-68-4 is drawn to 5-(3-furanyl)-6-methyl-2-pyridinamine, which has the following structure:

    PNG
    media_image6.png
    294
    467
    media_image6.png
    Greyscale
.
The compound is embraced by formula (I) where n is 0, Ar is furanyl, R3 is C1 alkyl and R4 and R5 are hydrogen. The compound reads on instant claims 23, 24, 31 and 32.

Claim(s) 23, 24, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1519225-44-5, which entered STN on January 14th, 2014.
CAS Registry No. 1519225-44-5 is drawn to 5-(2-furanyl)-6-methyl-2-pyridinamine, which has the following structure:

    PNG
    media_image7.png
    291
    463
    media_image7.png
    Greyscale
.
The compound is embraced by formula (I) where n is 0, Ar is furanyl, R3 is C1 alkyl and R4 and R5 are hydrogen. The compound reads on instant claims 23, 24, 31 and 32.


Claim(s) 23, 24, 32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 857991-46-9, which entered STN on August 3rd, 2005.
CAS Registry No. 857991-46-9 is drawn to 2,6-diamino-3-(2-benzothiazolyl)-pyridine, which has the following structure:

    PNG
    media_image8.png
    363
    577
    media_image8.png
    Greyscale
.
The compound is embraced by formula (I) where n is 0, Ar is benzothiazolyl, R3 is NRR’ where R and R’ are hydrogen, and R4 and R5 are hydrogen. The compound reads on instant claims 23, 24, 32 and 34.

Allowable Subject Matter
Claim 25 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626